                          1 COOPER, WHITE & COOPER LLP
                            PETER C. CALIFANO (SBN 129043)
                          2   pcalifano@cwclaw.com
                            201 California Street, 17th Floor
                          3 San Francisco, California 94111
                            Telephone: 415.433.1900
                          4 Facsimile: 415.433.5530

                          5 RAY QUINNEY & NEBEKER P.C.
                            MICHAEL R. JOHNSON (UT Bar No. 7070)
                          6 Pro Hac Vice
                            36 South State Street, Suite 1400
                          7 Salt Lake City, Utah 84111
                            Telephone: 801.532.1500
                          8 Facsimile: 801.532.7543

                         9 Attorneys for Attorneys for RABO
                           AGRIFINANCE LLC, as Assignee of the Rights
                        10 and Claims of RABOBANK, N.A.

                        11

                        12                                 UNITED STATES BANKRUPTCY COURT

                        13                                 NORTHERN DISTRICT OF CALIFORNIA

                        14

                        15 In re                                              CASE NO. 15-10150-CN

                        16 DEERFIELD RANCH WINERY, LLC,                       Chapter 11

                        17                      Reorganized Debtor.           NOTICE OF ENTRY OF ORDER

                        18                                                    Hearing Date: January 20, 2021
                                                                              Hearing Time: 11:00 a.m.
                        19                                                    Place: Via CourtCall or ZoomVideoconference
                                                                              Judge: Honorable Charles Novack
                        20

                        21

                        22                 PLEASE TAKE NOTICE that on January 5, 2021, a STIPULATION AND ORDER

                        23 FOR FURTHER CONTINUED HEARING ON RABO'S MOTION TO APPOINT VITO

                        24 MITRIA OF BEACON MANAGEMENT ADVISORS AS PLAN ADMINISTRATOR was

                        25 approved and filed in this Court (the "Order"). A true and correct copy of the Order as filed is

                        26 attached hereto as Exhibit A.

                        27 / / /

                        28 / / /
   COOPER, WHITE
   & COOPER LLP
     ATTORNEYS AT LAW
                      Case: 15-10150
   201 CALIFORNIA STREET
SAN FRANCISCO, CA 94111-5002
                                                Doc# 275    Filed: 01/06/21   Entered: 01/06/21 09:09:35     Page 1 of
                               1496429.1                                 8
                          1 DATED: January 5, 2021                COOPER, WHITE & COOPER LLP

                          2
                                                                  By:          /s/ Peter C. Califano
                          3
                                                                        Peter C. Califano
                          4                                             Attorneys for Attorneys for RABO
                                                                        AGRIFINANCE LLC, et al.
                          5

                          6

                          7

                          8

                          9

                        10

                        11

                        12

                        13

                        14

                        15

                        16

                        17

                        18

                        19

                        20

                        21

                        22

                        23

                        24

                        25

                        26

                        27

                        28
   COOPER, WHITE
   & COOPER LLP
     ATTORNEYS AT LAW
                      Case: 15-10150
   201 CALIFORNIA STREET
SAN FRANCISCO, CA 94111-5002
                                           Doc# 275   Filed: 01/06/21   Entered: 01/06/21 09:09:35   Page 2 of
                               1496429.1                           8     2
                                EXHIBIT A




Case: 15-10150   Doc# 275   Filed: 01/06/21   Entered: 01/06/21 09:09:35   Page 3 of
                                         8
                                                                           Entered on Docket
                                                                           January 05, 2021
                                                                           EDWARD J. EMMONS, CLERK
                                                                           U.S. BANKRUPTCY COURT
                                                                           NORTHERN DISTRICT OF CALIFORNIA


                           1 COOPER, WHITE & COOPER LLP
                             PETER C. CALIFANO (SBN 129043)
                           2   pcalifan @cwclaw.com            The following constitutes the order of the Court.
                             201 CalifonTia Street 17 th Floor Signed: January 5, 2021
                           3 San Francisco, California 94111
                             Telephone:     415.433.1900
                           4 Facsimile:     415.433.5530            ~                                4'~
                           5 RAY QUINNEY & NEBEKER P.C.
                                                                            Charles Novack
                             Michael R. Johnson (UT Bar No. 7070)
                                                                            U.S. Bankruptcy Judge
                           6   mjohnson@rgn.com
                             Admitted Pro Hae Vice
                           7 36 South State Street, Suite 1400
                             Salt Lake City, Utah 84111
                           8 Telephone: 801.532.1500
                             Facsimile: 801.532.7543
                           9
                               Attorneys for Attorneys for RABO
                       10      AGRIFINANCE LLC, as Assignee of the Rights
                               and Claims ofRABOBANK, N.A.
                       11

                       12                                UNITED STATES BANKRUPTCY COURT

                       13                                NORTHERN DISTRICT OF CALIFORNIA

                       14

                       15      In re                                                CASE NO. 15-10150-CN

                       16      DEERFIELD RANCH WINERY, LLC,                         Chapter 11

                       17                     Reorganized Debtor.                   STIPULATION AND ORDER FOR
                                                                                    FURTHER CONTINUED HEARING ON
                       18                                                           RABO'S MOTION TO APPOINT VITO
                                                                                    MITRIA OF BEACON MANAGEMENT
                       19                                                           ADVISORS AS PLAN ADMINISTRATOR

                      20

                      21

                      22               This Stipulation and Order (the 11 Stipulation 11 ) for a Further Continued Heading on Rabo

                      23       AgriFinance LLC's ("Rabo"), as assignee of the rights and claims of Rabobank, N.A., to Appoint

                      24       Vito Mitria of Beacon Management Advisors as Plan Administrator (the "Motion") is made and

                      25       entered into by and between Rabo and Reorganized Chapter 11 Debtor Deerfield Ranch Winery,

                      26       LLC, (the "Debtor") (Rabo and the Debtor are sometimes collectively referred to as the "Parties 11 ) ,

                      27       through their respective attorneys as follows.

                      28
   COOPER, WHITE
   &COOPER LLP
                Case: 15-10150
     ATTORNEYS A T-~
                                   Doc# 275 Filed: 01/06/21 Entered: 01/06/21 09:09:35 Page 4 of1 of
   201 CALIFORNIA S
                   o'i3 ,: 15-10150 Doc# 274 Filed: 01/05/21
                       1
SAN FRANCISCO, CA 9411 •
                                                         8 3
                                                              Entered: 01/05/2113:15:12  Page
                            1                                                   RECITALS

                            2           A.      On or about November 25, 2020 Rabo filed the Motion [Dkt. 256] pursuant to the

                            3    Court's Order Confirming Debtor's Amended Plan of Reorganization, dated February 22, 2016

                            4    [Dkt. 217], which confirmed the Debtor's Amended Plan of Reorganization, dated February 12,

                            5    2016. A hearing was set on the Motion for December 16, 2020. [Dkt. 269].

                            6           B.      The Parties commenced discussions in which both sides made settlement and

                            7    counter settlement offers. Based on the good faith efforts and progress, the Parties agreed to

                            8    continue the Motion, and the Motion was continued for hearing on January 6, 2021. [Dkt. 272].

                            9           C       Settlement discussions are continuing and the Parties are hopeful that a

                          10     comprehensive resolution can be reached and be presented to the Court for approval if the Parties

                          11     had an additional two weeks to negotiate and document a proposed stipulated order.

                          12                                              STIPULATION

                          13            The Parties stipulate and agree that:

                          14            1.      Rabo's Motion shall be continued to Wednesday, January 20, 2021 and be heard on

                          15     the Court's 11:00 a.m . calendar;

                          16            2.      That Deerfield may file an opposition to the Motion, if necessary, no later than

                          17     January 13 , 2021; and

                          18            3.      This Stipulation shall be submitted to the Court for approval.

                          19     Dated: January 4, 2021                             Michael R. Johnson
                                                                                    Ray Quinney & Nebeker P.C.
                         20

                         21
                                                                                        sis Michael R. Johnson
                         22
                         23      Dated: January 4, 2021                             John D. Fiero
                                                                                    Pachulski, Stang, Ziehl, and Jones
                         24

                         25                                                             sis John D. Fiero
                         26

                         27                                          *** END OF ORDER ***
                         28
    COOPER, WHITE
    &COOPER LLP
                  Case: 15-10150
     ATTORNEYS AT LAW.
   20,cAwortN1AsrR~ .::i : 15-10150Doc#
SAN Fl4AN!llSCO, C,._ 94 I ~O~
                                        275274Filed:
                                     Doc#            01/06/21
                                                 Filed: 01/05/21Entered: 01/06/21
                                                                   ~ntered:       09:09:35 Page
                                                                            01/05/2113:15:12    5 of2 of
                                                                                             Page
                                                           8 3
                     1                              COURT SERVICE LIST

                    2

                    3    Parties served by ECF.

                    4

                    5

                    6

                    7
                    8

                    9

                   10
                   11
                   12    1496330.1

                   13

                   14

                   15
                   16
                   17
                   18

                   19

                  20
                  21
                  22
                  23
                  24

                  25
                  26
                  27
                  28
  COOPER, WHITE
  &COOPER LLP
   1~'.,; s:,rn~~<=l
   20       0        : 15-10150 Doc#
              Case: 15-10150
SANFJtA/,CllSCO.CAIMI~
                                     275
                                  Doc# 274Filed: 01/06/21
                                             Filed: 01/05/21Entered:
                                                              i::; tere01/06/21
                                                              "jn               09:09:35
                                                                       d: 01/05/2113 :15 :12Page 6 of3 of
                                                                                              Page
                                                       8 3
                          1                                        CERTIFICATE OF SERVICE

                          2         I am a resident of the State of California. I am over the age of eighteen years, and not a
                            party to this action. My business address is 201 California Street, Seventeenth Floor, San
                          3 Francisco, CA 94111-5002.

                          4                On 5 January 2021 I served true copies of the following document(s):

                          5                   NOTICE OF ENTRY OF ORDER

                          6 on each of the parties listed as follows:

                          7         BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed the
                            document(s) with the Clerk of the Court by using the CM/ECF system. Participants in the case
                          8 who are registered CM/ECF users (listed on the Court's Electronic Mail Notice List for this case)
                            will be served by the CM/ECF system. Participants in the case who are not registered CM/ECF
                          9 users will be served by mail or by other means permitted by the court rules.

                        10         BY MAIL: I am readily familiar with the business practice at my place of business for
                           collection and processing of correspondence for mailing with the United States Postal Service.
                        11 Correspondence so collected and processed is deposited with the United States Postal Service that
                           same day in the ordinary course of business. On the date specified above, as to each of the parties
                        12 identified in the below service list, a true copy of the above-referenced document(s) was placed for
                           deposit in the United States Postal Service in a sealed envelope, with postage fully prepaid; and on
                        13 that same date that envelope was placed for collection in the firm's daily mail processing center,
                           located at San Francisco, California following ordinary business practices.
                        14
                            Deerfield Ranch Winery, LLC                          Debtor
                        15 1310 Warm Springs Road
                            Glen Ellen, California 95442
                        16
                            Barry S. Glaser                                      Representing Sonoma County
                        17 Steckbauer Weinhart, LLP
                            333 So. Hope Street, #3600
                        18 Los Angeles, California 90071

                        19      Robert W. Rex                                        Representing Debtor
                                1310 Warm Springs Road
                        20      Glen Ellen, California 95442
                        21      Amin Kazemini                                        Representing Debtor
                                755 Farmers Lane #110
                        22      Santa Rosa, California 95405
                        23      Justin C. Valencia                                   Representing Office of the U.S. Trustee
                                Office of the U.S. Trustee/SR
                        24      Phillip J. Burton Federal Building
                                450 Golden Gate Avenue, 5th Floor, #05-0153
                        25      San Francisco, California 94102
                        26

                        27        I declare under penalty of perjury under the laws of the United States of America that the
                           foregoing is true and correct and that I am employed in the office of a member of the bar of this
                        28 Court at whose direction the service was made.
   COOPER, WHITE
   & COOPER LLP
     ATTORNEYS AT LAW
                      Case: 15-10150
   201 CALIFORNIA STREET
SAN FRANCISCO, CA 94111-5002
                                                  Doc# 275     Filed: 01/06/21    Entered: 01/06/21 09:09:35      Page 7 of
                               1496429.1                                    8
                          1                Executed on 5 January 2021, at San Francisco, California.

                          2
                                                                                       /s/Melissa C. Batchelder
                          3                                                            Melissa C. Batchelder

                          4

                          5

                          6

                          7

                          8

                          9

                        10

                        11

                        12

                        13

                        14

                        15

                        16

                        17

                        18

                        19

                        20

                        21

                        22

                        23

                        24

                        25

                        26

                        27

                        28
   COOPER, WHITE
   & COOPER LLP
     ATTORNEYS AT LAW
                      Case: 15-10150
   201 CALIFORNIA STREET
SAN FRANCISCO, CA 94111-5002
                                                  Doc# 275     Filed: 01/06/21    Entered: 01/06/21 09:09:35      Page 8 of
                               1496429.1                                    8
